                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



JOHN SHERWOOD and TOMASZ
STACHA,

                      Plaintiffs,

            v.
                                               Case No. 19 C 6605
CITY OF CHICAGO, a Municipal
Corporation; VILLAGE OF OAK               Judge Harry D. Leinenweber
PARK, a Municipal
Corporation; HAK SA, INC.,
d/b/a @MOSPHERE; JEFFREY
RODRIGUEZ; GIOVANNI
RODRIGUEZ; ERIC ELKINS; and
DWAYNE JONES,

                      Defendants.




                      MEMORANDUM OPINION AND ORDER

     Before the Court are the following Motions: (1) Defendants

Jeffrey Rodriguez’s and Giovanni Rodriguez’s Motion to Dismiss

Defendant    Dwayne    Jones’   Counterclaim   for   Contribution   (Dkt.

No. 33);    (2)     Defendant   Jeffrey   Rodriguez’s     and   Giovanni

Rodriguez’s Motion to Dismiss Defendant Eric Elkins’ Counterclaim

for Contribution (Dkt. No. 35); and (3) Defendant City of Chicago’s

Motion to Dismiss Counts I and VII of Plaintiffs’ Complaint (Dkt.

No. 40). For the reasons stated herein, the Court denies all three

Motions.
                             I.   BACKGROUND

     On September 29, 2018, Plaintiffs John Sherwood and Tomasz

Stacha   and   Defendants   Jeffrey   Rodriguez   (“Jeffrey”),   Giovanni

Rodriguez (“Giovanni”), Eric Elkins (“Elkins”), and Dwayne Jones

(“Jones”) were guests at @mosphere (“Atmosphere”) bar on the

northside of Chicago (Third Am. Compl., Dkt. No. 1-1, Counts V, XI

¶¶ 1–2.) Inside the bar, an argument occurred with intoxicated

Defendants Jeffrey, Giovanni, Elkins, and Jones on one side and

Plaintiffs on the other. (Id. at Count III ¶ 5, Count VI ¶ 9,

Count XII ¶ 2.)    The argument escalated to lime throwing, several

of the Defendants falling into Plaintiffs’ table, and one of the

Defendants eventually punching Sherwood. (Id. at Counts IV, X ¶¶ 9,

10.) Shortly thereafter, Plaintiffs left the bar. (Id. at Count IV

¶ 12, Count X ¶ 11.) Elkins, Jeffrey, Giovanni, and Jones followed

the Plaintiffs outside. (Id. at Counts IV, X ¶ 13.) A brawl ensued

on the sidewalk in front of the bar, resulting in the Plaintiffs’

injuries. (Id. at Counts V, XI ¶¶ 4–7.)

     On September 17, 2019, Plaintiffs filed their Third Amended

Complaint in the Circuit Court of Cook County, Illinois. (Third

Am. Compl., Dkt. No. 1-1.) Two of the Third Amended Complaint’s

twelve counts contain 42 U.S.C. § 1983 claims against the City of

Chicago (“City”). (Id. at Counts I, VII.) Plaintiffs also lodged

battery claims against Elkins and Jones and negligence claims


                                  - 2 -
against Jeffrey, Giovanni, and Atmosphere’s owner, Hak Sa, Inc.

(Id. at Counts V, VI, XI, XII.)

       Hak   Sa   counterclaimed    for   contribution   against     Jeffrey,

Giovanni, Elkins, and Jones. (Hak Sa’s Countercl., Elkins’ Resp.

Ex. A, Dkt. No. 52-1.) Elkins and Jones followed Hak Sa’s lead,

each   filing     their   own   counterclaims   for   contribution    against

Jeffrey, Giovanni, Hak Sa, and each other. (Elkins’ Countercl.,

Mot. to Dismiss Elkins’ Countercl. Ex. B, Dkt. No. 35-2; Jones’

Countercl., Mot. to Dismiss Jones’ Countercl. Ex. B, Dkt. No. 33-

2.) On October 4, 2019, the City removed the action to this Court.

(Notice of Removal, Dkt. No. 1.) Jeffrey subsequently filed motions

to dismiss Elkins’ and Jones’ Counterclaims under FED. R. CIV.

P. 12(b)(6). (Mot. to Dismiss Elkins’ Countercl., Dkt. No. 35;

Mot. to Dismiss Jones’ Countercl., Dkt. No. 33.) Giovanni then

joined Jeffrey’s Motions to Dismiss.

                            II.    LEGAL STANDARD

       A Rule 12(b)(6) motion challenges the legal sufficiency of

the complaint. To survive a Rule 12(b)(6) motion, the allegations

in the complaint must meet a standard of “plausibility.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007). A claim is facially

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.


                                     - 3 -
662, 678 (2009). The Court will accept all well-pleaded factual

allegations as true and construes all reasonable inferences in the

plaintiff's favor. Marshall-Mosby v. Corp. Receivables, Inc., 205

F.3d 323, 326 (7th Cir. 2000). “If it is possible to hypothesize

a set of facts, consistent with the complaint, that would entitle

the   plaintiff    to    relief,     dismissal    under    Rule   12(b)(6)    is

inappropriate.” Alper v. Altheimer & Gray, 257 F.3d 680, 684 (7th

Cir. 2001) (citations omitted).

                              III.    DISCUSSION

            A.    Monell Claims Against the City of Chicago

      In Counts II and VII, Plaintiffs allege the City violated

their    Fourteenth     Amendment    substantive    due    process   rights    to

bodily    integrity.     Specifically,        Plaintiffs    allege   the     City

violated their constitutional rights through de facto policies

that allow officers to avoid investigation and punishment for

criminal behavior and reinforce a “code of silence.” (Third Am.

Compl. at Counts I, VII ¶¶ 30–36.) Plaintiffs claim that these de

facto policies encourage police officers, like Elkins, to feel

“untouchable” and “above the law.” (Id. at Counts I, VII ¶¶ 17,

20.) Plaintiffs allege that the City’s de facto policies and

practices were the “moving force” behind the deprivation of their

constitutional rights. See Gibson v. City of Chicago, 910 F.2d

1510, 1519–20 (7th Cir. 1990).


                                      - 4 -
     In moving to dismiss, the City contends that Elkins was not

acting    under    the   color   of    state      law    when    he    attacked   the

Plaintiffs, meaning the attack was an act of private violence. See

DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S. 189,

195 (1989) (“nothing in the language of the Due Process Clause

itself    requires   the   State      to   protect      the   life,    liberty,   and

property of its citizens against invasion by private actors”);

Wragg v. Village of Thornton, 604 F.3d 464, 467 (7th Cir. 2010)

(“A state usually need not protect its citizens from ‘private

actors.’”).       Basically,     the       City   argues        that   it   had    no

constitutional duty to protect Plaintiffs from Elkins, and thus,

there was no underlying constitutional violation. The City also

argues that the Third Amended Complaint contains insufficient

facts to support a Monell claim based on a widespread custom

theory.

     To establish § 1983 liability against the City, a plaintiff

must show that: “(1) he suffered a deprivation of a federal right;

(2) as a result of either an express municipal policy, widespread

custom, or deliberate act of a decision-maker with final policy-

making authority for the City; which (3) was the proximate cause

of his injury.” Ineco v. City of Chicago, 286 F.3d 994, 998 (7th

Cir. 2002). To successfully plead a widespread custom claim, a

plaintiff must allege facts showing that at least more than one


                                       - 5 -
instance of the alleged conduct occurred to establish that a custom

in fact exists and that the allegedly unconstitutional behavior

was not merely random. See Calhoun v. Ramsey, 408 F.3d 375, 380

(7th Cir. 2005). The plaintiff must show causation by alleging

that the custom, policy, or practice is the “moving force” behind

the alleged injury. Thomas v. Cook Cnty. Sheriff’s Dep’t., 604

F.3d 293, 306 (7th Cir. 2010). Where municipal policies are the

“moving force” behind the constitutional injury, the municipality

itself is the state actor. Gibson, 910 F.2d at 1519; Cazares v.

Frugoli, No. 13 C 5626, 2017 WL 1196978, at *14 (N.D. Ill. Mar.

31, 2017); LaPorta v. City of Chicago, 102 F. Supp. 3d 1014, 1022

(N.D. Ill. 2015); Obrycka v. City of Chicago, No. 07 C 2372, 2012

WL 601810, at *6 (N.D. Ill. Feb. 23, 2012).

     Given the standard of review on a motion to dismiss, the Court

finds that Plaintiffs sufficiently pleaded the three elements

required   to   state   a   Monell    claim   against   the   City.   First,

Plaintiffs explicitly allege that they suffered the deprivation of

their Fourteenth Amendment substantive due process right to bodily

integrity. (Third Am. Compl., Counts I, VII ¶¶ 9, 38.) Second,

Plaintiffs allege several de facto policies, practices and customs

including: “concealing and/or suppressing officer misconduct,”

“investigating complaints against off duty officers differently

than complaints against other citizens,” “failing to enforce its


                                     - 6 -
own rules,” “failing to properly monitor and/or supervise its

police officers,” and enforcing a “code of silence.” (Id. at

Counts I, VII ¶¶ 30–35.) Plaintiffs also pleaded specific facts

about several instances where these de facto policies, practices,

and customs were applied to Elkins’ misconduct to perpetuate an

endemic culture in which officers, including Elkins, felt “above

the law.” (Id. at Counts I, VII ¶ 36.) These facts, among other

things, related to the City’s treatment of Elkins’ sexual abuse

charges, multiple arrests, convictions, and thirty-two registered

complaints. (Id. at Counts I, VII ¶¶ 10–21.) Accepting these facts

as true, the Court finds that Plaintiffs have plausibly alleged

the first two elements.

       Third, Plaintiffs allege that the City’s de facto policies,

practices, and customs “encouraged and/or motivated” Elkins to

batter the Plaintiffs, causing their injuries. (Id. at Counts I,

VII ¶¶ 36–37; see also Counts I, VII ¶ 22 (“Elkins felt that he

was untouchable, and that the rule of law did not apply to him.”).)

Specifically, Plaintiffs allege the City knew that Elkins was a

convicted felon who had been arrested multiple times, yet the City

never terminated or disciplined Elkins beyond placing him on “desk

duty.” (Id. at Counts I, VII ¶¶ 10–21.) Plaintiffs further allege

that   the   City   was   aware   of   at   least   thirty-two   registered

complaints against Elkins, including those regarding his use of


                                   - 7 -
force, but the City continued to employ and protect Elkins. (Id.

at Counts I, VII ¶ 18.)

     The Third Amended Complaint also includes facts to explain

the seven-month delay between the fight and Elkins’ arrest. (See

id. Counts I, VII ¶¶ 22–27.) During questioning after the fight,

Jeffrey and Giovanni told police that Elkins was a “Chicago Police

sergeant.” (Id.) Plaintiffs further allege that despite Jeffrey

and Giovanni identifying Elkins as the fight’s instigator and an

eyewitness selecting Elkins from a lineup, the City “continued to

protect Elkins,” and he was not arrested even when there was

probable cause. (Id. at Counts I, VII ¶¶ 23–27.) On a motion to

dismiss, the Court finds that Plaintiffs alleged sufficient facts

to establish a connection between the City’s policies and their

constitutional injuries.

     Because the Plaintiffs adequately pleaded the constitutional

violation, municipal policy or practice, and causation necessary

to state a claim under current Seventh Circuit law and Monell, the

City’s Motion to Dismiss is denied.

                  B.    Contribution Counterclaims

     Giovanni and Jeffrey move to dismiss Elkins’ and Jones’

contribution   claims   due   to   a   perceived   lack   of   negligence

allegations against Elkins and Jones for which they could feasibly

seek contribution. (See Mot. to Dismiss Elkins’ Countercl., Dkt.


                                   - 8 -
No. 35; Mot. to Dismiss Jones’ Countercl., Dkt. No. 33.) The

Illinois Contribution Act provides that, “where 2 or more persons

are subject to liability in tort arising out of the same injury to

[the plaintiff], . . . there is a right of contribution among them,

even though judgment has not been entered against any or all of

them.” 740 Ill. Comp. Stat. 100/2. Intentional tortfeasors have no

right to contribution. Gerill Corp. v. Jack L. Hargrove Builders,

Inc., 538 N.E.2d 530, 542 (Ill. 1989). Therefore, the right to

contribution arises from negligent acts by two or more tortfeasors.

See id. “To state a cause of action for negligence, a complaint

must allege facts that establish the existence of a duty of care

owed by the defendant to the plaintiff, a breach of that duty, and

an injury proximately caused by that breach.” Simpkins v. CSX

Transp.,   Inc.,    965   N.E.2d     1092,    1096    (Ill.    2012)   (internal

citations omitted).

      First, Jeffrey and Giovanni argue that Elkins and Jones are

not   permitted    to   seek   contribution     for    any    intentional     tort

liability.   See    Gerill,    538   N.E.2d    at    542.     Elkins   and   Jones

acknowledge this limitation and do not claim to seek contribution

for any intentional tort liability. Next, Jeffrey and Giovanni

argue that the lack of an explicit negligence count directed at

Elkins and Jones in the Plaintiffs’ Third Amended Complaint dooms

their contribution counterclaims. In support, Jeffrey and Giovanni


                                     - 9 -
portray Elkins’ and Jones’ counterclaims not as attempts to seek

contribution as tortfeasors vis-à-vis the Plaintiffs, but rather

as   tortfeasors   vis-à-vis   another   co-Defendant—Hak   Sa.   These

arguments mischaracterize Elkins’ and Jones’ counterclaims and

demonstrate a fundamental misunderstanding of Illinois law.

     If negligent, Elkins and Jones seek contribution for any

amount owed to the Plaintiffs from any co-Defendant potentially

capable of also being held liable to the Plaintiffs for negligence.

This claim is permissible under Illinois tort law:

     Under the statute, a right of contribution exists among
     codefendants even though judgment has not been entered
     against any or all of them. All that is required is that
     the persons seeking contribution and the persons from
     whom contribution is sought be potentially capable of
     being held liable to the plaintiff in a court of law or
     equity.

Vroegh v. J & M Forklift, 651 N.E.2d 121, 125 (Ill. 1995) (emphasis

added) (citations omitted). Whether potential tort liability to

the original Plaintiffs exists here is determined at the time of

the injury out of which the right to contribution arises, not at

the time the action for contribution is brought. Id. Further,

“there is no requirement that the basis for contribution mirror

the theory of recovery asserted in the original action.” J.I. Case

Co. v. McCartin-McAuliffe Plumbing & Heating, Inc., 516 N.E.2d

260, 267 (Ill. 1987).




                                - 10 -
       Both the Plaintiffs’ Third Amended Complaint and Hak Sa’s

Counterclaim      contain   allegations   sufficient    to   establish    the

elements necessary for claims of negligence against Elkins and

Jones. (See Third Am. Compl., Counts IV, X ¶¶ 9–11, Count VI ¶¶ 9–

16, Count XII ¶¶ 2–9; Hak Sa’s Countercl. ¶¶ 6–16.) Based on these

allegations, it is entirely possible that a fact finder might

absolve Elkins and Jones of intentional tort liability but still

hold   one   or   both   parties    liable   for   negligence   as   to   the

Plaintiffs. Thus, the potential for liability in tort remains,

which “may be a proper predicate for a contribution claim.” People

v. Brockman, 574 N.E.2d 626, 634 (Ill. 1991). Because Elkins and

Jones may be subject to liability for negligence, dismissal is

inappropriate at this time.

                              IV.   CONCLUSION

       For the reasons stated herein, the Motions to Dismiss (Dkt.

Nos. 33, 35, 40) are denied.

IT IS SO ORDERED.




                                          Harry D. Leinenweber, Judge
                                          United States District Court

Dated: 2/18/2020


                                    - 11 -
